Case 1:21-cv-00136 Document 1-2 Filed 02/05/21 Page 1 of 3 PagelD# 21

ited

States of Amery,

Antted States Patent and Trademark Office lly

PUNCHBOWL

Reg. No. 4,341,102
Registered May 28, 2013

Int. Cls.: 35, 38, 41 and
42

SERVICE MARK
PRINCIPAL REGISTER

 

ow feeb, fo

Acting Director of the United Siates Patent and Trademark Office

PUNCIIBOWL, INC. (DELAWARE CORPORATION)
SUITE 202

50 SPEEN STREET

FRAMINGHAM, MA 01701

FOR: ADVERTISING THE GOODS AND SERVICES OF OTHERS AND PROVIDING INFORM-
ATION ABOUT VENDOR AVAILABILITY VIA A WEBSITE ON THE INTERNET; ONLINE
BUSINESS DIRECTORIES FEATURING BUSINESSES TITAT PROVIDE FACILITIES FOR
PUBLIC AND PRIVATE MEETINGS, FUNCTIONS, CONFERENCES, EXHIBITIONS, CON-
VENTIONS, TRADE SHOWS, EVENTS AND INFORMATION ABOUT VENDOR AVATLAB-
ILITY; PROVIDING ONLINE DIRECTORY INFORMATION SERVICES FEATURING HY-
PERLINKS TO OTHER WEBSITES; ADVERTISEMENT FOR OTHERS ON THE INTERNET;
SPECIAL EVENT PLANNING FOR BUSINESS PURPOSES, IN CLASS 35 (U.S. CLS. 100, 101
AND 102).

FIRST USE 4-0-2006, THE MARK WAS FIRST USED ANYWHERE IN A DIFFERENT FORM
OTHER THAN THAT SOUGHT TO BE REGISTERED AT LEAST AS EARLY AS 04/00/2006.;
IN COMMERCE 9-12-2010, TITE MARK WAS FIRST USEDIN COMMERCE INA DI[TTERENT
FORM OTHER THAN THAT SOUGHT TO BE REGISTERED AT LEAST AS EARLY AS
09/12/2010...

FOR: TRANSMISSION OF INVITATIONS, DOCUMENTS, ELECTRONIC MAIL, ANNOUNCE-
MEN'S, PHOTOGRAPHS AND GREETINGS VIA THE INTERNET; DELIVERY OF PERSON-
ALIZED GREETING CARDS TO OTHERS VIA ELECTRONIC MAIL, IN CLASS 38 (U.S.
CLS. 100, 101 AND 104).

FIRST USE 4-0-2006, THE MARK WAS FIRST USED ANYWHERE IN A DIFFERENT FORM
OTHER THAN THAT SOUGHT TO BE REGISTERED AT LEAST AS EARLY AS 04/00/2006.;
IN COMMERCE 9-12-2010, THE MARK WAS FIRST USED IN COMMERCE INA DIFFERENT
FORM OTHER THAN THAT SOUGHT TO BE REGISTERED AT LEAST AS EARLY AS
09/12/2010.

FOR: PARTY PLANNING; SOCIAL ACTIVITIES PLANNING SERVICES VIA THE INTERNE
IN THE FIELDS OF FOOD VENUES AND ENTERTAINMENT VENUES; PROVIDING IN-
FORMATION ABOUT PARTY PLANNING, SPECIAL EVENT PLANNING I'OR SOCIAL
ENTERTAINMENT PURPOSES, SOCIAL ACTIVITY PLANNING FOR SOCTAL ENTERTAIN-
Case 1:21-cv-00136 Document 1-2 Filed 02/05/21 Page 2 of 3 PagelD# 22

Reg. No. 4,34 | wl (2 MENT PURPOSES IN THE FIELDS OF FOOD VENUES AND ENTERTAINMENT VENUES,
IN CLASS 41 (U.S. CLS. 100, 101 AND 107).

FIRST USE 4-6-2006, THE MARK WAS FIRST USED ANYWHERE IN A DIFFERENT FORM
OTHER THAN ‘THAT SOUGHT LO BE REGIS'TERED AT LEAST AS EARLY AS 04/00/2006.;
IN COMMERCE 9-12-2010, THE MARK WAS FIRST USED IN COMMERCE INA DIFFERENT
TORM OTITER THAN THAT SOUGHT TO BE REGISTERED AT LEAST AS EARLY AS
09/12/2010.

FOR: PREPARATION OF ELECTRONIC INVITATIONS, NAMELY, PROVIDING TEMPORARY
USE OF ONLINE NON-DOWNLOADABLE SOFTWARE THAT ENABLES USERS TO PER-
SONALIZE, DESIGN, UPLOAD CONTENT AND CUSTOMIZE ELECTRONIC INVITATIONS;
PROVIDING EVENTS PLANNING AND INVITATION INFORMATION PROVIDED BY
USERS VIA THE INTERNET, NAMELY, HOSTING AN ONLINE COMMUNITY WEBSITE
FOR AUTOMATING EVENTS PLANNING BY COLLECTING, EDITING, ORGANIZING,
AND MODIFYING OF GUEST LISTS, GUEST INFORMATION, EVENT INFORMATION,
AND MESSAGES AND [FOR CREATING INVITATIONS; COMPUTER SERVICES, NAMLLY,
PROVIDING A WEBSITE THAT AUTOMATES PARTY AND ENTERTAINMENT EVENTS
MANAGEMENT THAT CONSISTS OF GUEST LISTS, GUEST INFORMATION, AND INVIT-
ATION CREATION, DELIVERY, AND MANAGEME, IN CLASS 42 (U.S. CLS. 100 AND 101).

FIRST USE 4-0-2006, THE MARK WAS FIRST USED ANYWHERE IN A DIFFERENT FORM
OTHER THAN THAT SOUGHT TO BE REGISTERED AT LEAST AS EARLY AS 04/00/2006.;
IN COMMERCT 9-12-2010, TIE MARK WAS FIRST USED IN COMMERCT INA DIFTERENT
FORM OTHER THAN THAT SOUGHT TO BE REGISTERED AT LEAST AS EARLY AS
09/12/2010.

THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-
TICULAR FONT, STYLE, SIZE, OR COLOR.

SER. NO. 85-600,766, FILED 4-18-2012.

GENE MACIOL, EXAMINING ATTORNEY

Page: 2 / RN # 4,341,102
Case 1:21-cv-00136 Document 1-2 Filed 02/05/21 Page 3 of 3 PagelD# 23

 

REQUIREMENTS TO MAINTAIN YOUR FEDERAL
TRADEMARK REGISTRATION

WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

 

 

 

Requirements in the First Ten Years*
What and When to File:

First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the
5th and 6th years after the registration date. See 15 U.S.C. §§1058, 1141k. Ifthe declaration is
accepted, the registration will continue in force for the remainder of the ten-year period, calculated
from the registration date, unless cancelled by an order of the Commissioner for Trademarks or a
federal court.

Second Filing Deadline: You musi file a Declaration of Use (or Excusable Nonuse) and an
Application for Renewal between the 9th and 10th years after the registration date.*
See 15 U.S.C. §1059.

Requirements in Successive Ten-Year Periods*
What and When to File:

You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal between
every 9th and 10th-year period, calculated from the registration date.*

Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above
with the payment of an additional fee.

 

The United States Patent and Trademark Office (USPTO) will NOT send you any future notice or
reminder of these filing requirements.

 

 

 

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with
an extension of protection to the United States under the Madrid Protocol must timely file the Declarations
of Use (or Excusable Nonuse) referenced above directly with the USPTO. The time periods for filing are
based on the U.S. registration date (not the international registration date). The deadlines and grace periods
for the Declarations of Use (or Excusable Nonusc) are identical to those for nationally issued registrations.
See 15U.S.C. §§1058, 1141k. However, owners of international registrations do not file renewal applications
al the USPTO. Instead, the holder must file a renewal of the underlying international registration at the
International Bureau of the World Intellectual Property Organization, under Article 7 of the Madrid Protocol,
before the expiration of each ten-year term of protection, calculated from the date of the international
registration. See 15 U.S.C. §1141j. For more information and renewal forms for the international registration,
see http://Awww.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protcction, you can file the registration maintenance documents refcrenced above online
at hitp://vww.uspto.gov.

Page: 3 / RN # 4,341,102
